Case: 21-50061     Document: 00516154560          Page: 1    Date Filed: 01/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 January 5, 2022
                                  No. 21-50061                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jeremias Santiago Hernandez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 6:09-CR-216-4


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Jeremias Santiago Hernandez, federal prisoner # 39692-177, appeals
   the district court’s denial of his motion for a sentence reduction pursuant to
   18 U.S.C. § 3582(c)(1)(A)(i). On appeal, he contends that the district court
   failed to weigh all the 18 U.S.C. § 3553(a) sentencing factors and did not take


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50061     Document: 00516154560           Page: 2   Date Filed: 01/05/2022




                                    No. 21-50061


   into consideration all his extraordinary and compelling reasons for a sentence
   reduction.
          We review a district court’s decision denying compassionate release
   for an abuse of discretion. United States v. Chambliss, 948 F.3d 691, 693 (5th
   Cir. 2020). A district court may modify a defendant’s sentence, after
   considering the applicable § 3553(a) factors, if “extraordinary and
   compelling reasons warrant such a reduction” and “such a reduction is
   consistent with applicable policy statements issued by the Sentencing
   Commission.” § 3582(c)(1)(A)(i). The record reflects that the district court
   did not abuse its discretion in determining that a sentence reduction was not
   warranted based on its review of the § 3553(a) sentencing factors.
          Accordingly, the district court’s order is AFFIRMED.




                                         2